                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


BENJAMIN HUDOCK, BREANN
HUDOCK, and GERALD DELOSS,                     Civil No. 16-cv-1220-JRT-KMM
individually and on behalf of all others
similarly situated,

Plaintiffs,

v.

LG ELECTRONICS U.S.A., INC.;
BEST BUY CO., INC.; BEST BUY
STORES, L.P.; and BESTBUY.COM,
LLC,

Defendants.


IVAN VILLA LARA, individually and on
behalf of all others similarly situated,       Civil No. 17-cv-5222-JRT-KMM

Plaintiff,

v.

LG ELECTRONICS U.S.A., INC.;
BEST BUY CO., INC.; BEST BUY
STORES, L.P.; and BESTBUY.COM,
LLC,

Defendants.


                                      ORDER

       The Plaintiffs in this matter moved to modify the scheduling order, citing
delays in discovery that had made the currently order unworkable. (ECF No. 136.)
The Defendants objected to the Plaintiff’s motion and proposed scheduling order.
                                           1
(ECF No. 141.) During a telephonic hearing, the Defendants clarified their position
and agreed that a modest extension would be appropriate, as long as the sequence of
events already agreed upon did not change. Accordingly, the Court GRANTS the
Plaintiff’s motion to modify the scheduling order with the modifications described
below.

       The scheduling order required that substantial production of documents be
completed by November 15. The Defendants met this deadline, but the production
was larger than expected, encompassing over 200,000 documents. Additionally, the
Plaintiffs anticipate conducting up to 20 depositions. Plaintiffs do not believe it the
current March 1, 2019 deadline is reasonable to process this discovery.

        A scheduling order may be modified for good cause. Fed. R. Civ. P. 16(b). In
these circumstances, “good cause” is present when, despite the diligence of the
moving party, the existing schedule cannot reasonably be met. Advisory Committee
Notes to the 1983 Amendment of Fed. R. Civ. P. 16; E.E.O.C. v. Prod. Fabricators
Inc., 285 F.R.D. 418, 420 (D. Minn. 2012). The Court finds that the Plaintiffs have
been diligent in pursuing discovery; however, the scope of discovery has outpaced the
Plaintiff’s reasonable resources. Therefore, the Court finds it appropriate to adjust
the scheduling order by extending discovery by an additional 60 days. To
accommodate for this change, the briefing schedule for the class certification motion
is also extended by 60 days.

       It is HEREBY ORDERED THAT the Scheduling Order (ECF 120) is

modified as described below:


      1.     Discovery and Non-Dispositive Motions:
             a.    All motions and memoranda related to class certification
             must be filed by:
                          Plaintiffs Motion due by August 1, 2019;
                           Defendants Response due by September 15, 2019;
                           Plaintiffs’ Reply due by October 15, 2019.
             c.    All discovery shall be commenced in time to be completed
             by May 1, 2019, with substantial completion of document
             productions by November 15, 2018.



                                            2
            n.     All nondispositive motions and supporting documents
            relating to fact discovery must be filed by May 15, 2019. Any
            other nondispositive motions, including those which related to
            expert discovery, shall be filed by September 1, 2019.
            Nondispositive motions may be scheduled for hearing by calling
            Kathy Thobe, Judicial Assistant to Magistrate Judge Kate M.
            Menendez, 612-664-5140. All nondispositive motions shall be
            scheduled, filed and served in compliance with Local Rules 7.1
            and 37.1.

      2.    Expert Disclosure and Discovery:
            a.     Disclosure of the identity of expert witnesses under Rule
            26(a)(2)(A) shall be made as follows:

                   1)     By all parties on or before April 15, 2019
                          with respect to initial experts.

                   2)     By all parties on or before May 31, 2019
                          with respect to rebuttal experts.
            b.    Full disclosure of the substance of the testimony to be
            offered by each expert witness shall be made as follows:
                   1)     By all parties on or before May 1, 2019
                          with respect to initial expert reports.

                   2)     By all parties on or before June 15, 2019 with
                          respect to rebuttal expert reports.

            c.     Each party may depose no more than 3 expert witnesses.
                   1)     For Initial Experts, on or before May 31, 2019;
                   2)     For Rebuttal Experts, on or before July 15, 2019.

            d.     Any expert testimony which has not been fully disclosed in
            accordance with this schedule shall be excluded from evidence at
            trial.




Dated: January 15, 2019                  s/Katherine Menendez
                                         Katherine Menendez
                                         United States Magistrate Judge
                                          3
